 

Exhibit 10.1

 

Execution Copy

 

CANCELLATION AGREEMENT

 

This CANCELLATION AGREEMENT (this “Agreement”), dated August 20, 2014 (the
“Effective Date”), by and between BIO-EN HOLDINGS CORP. (the “Company”), a
Delaware corporation, and SERENA B. POTASH, individually (the “Canceling
Party”). Company and Cancelling Party are also hereinafter individually and
jointly referred to as “P(p)arty” and/or “P(p)arties”.

 

RECITALS

 

WHEREAS, as of the date hereof, the Canceling Party is the owner of 7,894,625
shares of the Company’s commons stock, par value $0.0001 per share (“Potash
Shares”); and

 

WHEREAS, concurrently herewith, Company and the Canceling Party are entering
into an ‘Share Exchange/Merger Agreement’ (“Exchange Agreement”) with Bio-En
Corp., a Delaware corporation (“Bio-En”), pursuant to which Company and the
Canceling Party will cancel 6,024,625 shares of the Potash Shares (“Subject
Shares”) in exchange for the consummation of the Exchange Agreement
(“Cancellation Payment”); and

 

WHEREAS, after the cancellation of the Subject Shares, the Canceling Party will
own 1,870,000 Potash Shares (“Remaining Shares”); and

 

WHEREAS, it is a condition precedent to the consummation of the Exchange
Agreement that the Canceling Party will enter into this Agreement, which will
effectuate the cancellation of the Subject Shares; and

 

WHEREAS, the Canceling Party is entering into this Agreement to, amongst other
things, induce Bio-En to enter into the Exchange Agreement and the Canceling
Party acknowledges that Bio-En would not consummate the transactions
contemplated by the Exchange Agreement unless the transactions contemplated
hereby are effectuated in accordance herewith.

 

AGREEMENT

 

In consideration of the mutual promises herein contained and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:

 

1.          Cancellation of Subject Shares. On the Effective Date, the Canceling
Party will deliver to Company the necessary documentation for the cancellation
of the stock certificates representing the Subject Shares, along with duly
executed medallion guaranteed stock powers covering the Subject Shares (or such
other documents acceptable to the Company’s transfer agent) and hereby
irrevocably instructs the Company and the Company’s transfer agent to cancel the
Subject Shares such that the Subject Shares will no longer be outstanding on the
stock ledger of the Company and such that the Canceling Party shall no longer
have any interest in the Subject Shares whatsoever. The Company shall
immediately deliver to the Company’s transfer agent irrevocable instructions
providing for the cancellation of the Subject Shares.

 

1

 

 

Execution Copy

 

2.           Effective Date. This Agreement shall become effective upon the
execution of this Agreement. The transactions to occur at such place and time
with respect to this Agreement are referred to herein as the “Closing”.

 

3.           Waiver. At and subsequent to the Closing, the Canceling Party
hereby waives any and all rights and interests she has, had or may have with
respect to the cancelled Subject Shares.

 

4.          Guaranty. To induce Bio-En to enter into the Exchange Agreement, the
Canceling Party hereby absolutely, unconditionally and irrevocably guarantees to
Bio-En and the Company that all obligations and liabilities have been satisfied
in full and hereby agrees to be wholly responsible for any actual obligation of
the Company that arises following the closing of the Exchange Agreement that was
the result of an action or inaction of the Company prior to the closing of the
Exchange Agreement.

 

5.           Representations by the Canceling Party. (a) The Canceling Party
owns the Subject Shares of record and beneficially free and clear of all liens,
claims, charges, security interests, and/or encumbrances of any kind whatsoever.
The Canceling Party has sole control over the Subject Shares and/or sole
discretionary authority over any account in which they are held. Except for this
Agreement, no person/entity has any option or right to purchase or otherwise
acquire the Subject Shares, whether by contract of sale or otherwise, nor is
there a “short position” as to the Subject Shares.

 

(b)           The Canceling Party has full right, power and authority to
execute, deliver and perform this Agreement and to carry out the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Canceling Party and constitutes a valid, binding obligation of
the Canceling Party, enforceable against it in accordance with its terms (except
as such enforceability may be limited by laws affecting creditor's rights
generally).

 

(c)           Canceling Party represents and warrants that it has the requisite
authority and capacity to enter into this Agreement, as well as carry out the
terms/conditions referenced herein. Additionally, Canceling Party represents and
warrants that its compliance with the terms and conditions of this Agreement and
will not violate any instrument relating to the conduct of its business, or any
other agreement which it may be a party, or any Federal and State rules or
regulations applicable to either Party.

 

6.           Further Assurances. Each Party to this Agreement will use its best
efforts to take all action and to do all things necessary, proper, or advisable
in order to consummate and make effective the transactions contemplated by this
Agreement (including the execution and delivery of such other documents and
agreements as may be necessary to effectuate the cancellation of the Subject
Shares).

 

7.           Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Parties with respect to the matters covered herein and
therein and, except as specifically set forth herein, neither the Company nor
the Canceling Party makes any representation, warranty, covenant or undertaking
with respect to such matters. No amendment, modification, termination or waiver
of any provision of this Agreement, and no consent to any departure therefrom,
shall in any event be effective unless the same shall be in writing and signed
by both Parties. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.

 

2

 

 

Execution Copy

 

8.          Survival of Agreements, Representations and Warranties, etc. All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement. 

 

9.          Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Parties and their respective successors and
assigns. 

 

10.        Governing Law. This Agreement and the obligations, rights and
remedies of the Parties hereto are to be construed in accordance with and
governed by the laws of the State of New York, with any action/dispute
concerning this Agreement to be venued in the County of Rockland.

 

11.        Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

12.        Miscellaneous. This Agreement embodies the entire agreement and
understanding between the Parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. If any provision of this
Agreement shall be held invalid or unenforceable for whatever reason, the
remainder of this Agreement shall not be affected thereby and every remaining
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law. This Agreement may be executed in any number of counterparts
and by the Parties hereto on separate counterparts but all such counterparts
shall together constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

  BIO-EN HOLDINGS CORP       By: /s/ Serena B. Potash   Name: Serena B. Potash  
Title: President       By: /s/ Serena B. Potash   SERENA B. POTASH, Individually

 

3

 

